DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 27, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 12 and 13 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by US 2012/0277979 A 1 to Kato et al. (hereinafter 'Kato'), 01 November 2012 (01.11.2012). 
Kato teaches determining one or more enable conditions for diagnosing the AFR imbalance conditions are met (Para (0064]- process is performed continually a plurality of times by the ECU 100 during one trip, at a predetermined timing, for example, by using the traveling distance of 1000 km as a trigger); determining a monitoring parameter associated with the AFR imbalance condition (Para (0064)-(0065] air/fuel ratio fluctuation parameter calculation; the ECU 100 calculates an air/fuel ratio fluctuation parameter XA on the basis of the output of the pre-catalyst sensor 20, which is an air/fuel ratio sensor (S 120)); comparing the monitoring parameter to a pre-defined threshold (Para (0064)-(0069] - using the parameters, performs abnormality determination; the ECU 100 firstly compares the air/fuel ratio fluctuation parameters XA  and XB with the aforementioned abnormality criterion value Z, and determines whether XA<Z and XB <Z (S210). This determination corresponds to the determination as to "whether there is any imbalance"); and if the monitoring parameter is greater than the pre-defined threshold, determine and/or output of an AFR imbalance fault or otherwise declare an AFR imbalance pass (Para (0064]-[0069]- the ECU 100 firstly compares the air/fuel ratio fluctuation parameters  XA  and XB with the aforementioned abnormality criterion value Z, and determines whether XA <Z and XAB<Z (S210). This determination corresponds to the determination as to "whether there is any imbalance"). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 5, 12-16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0277979 A1 to Kato et al. (hereinafter 'Kato') in view of US 5,769,049 A (Nytomt et al.).
Regarding claims 1, 12-14, and 18, Kato teaches a method for diagnosing an air-fuel ratio (AFR) imbalance condition during operation of an internal combustion engine, ( see Abstract - an air/fuel ratio fluctuation parameter as an index value that represents the degree of the abnormality is calculated by normalizing the air/fuel ratio fluctuation parameter regarding that fuel injection valve on the basis of the injection proportion used when the parameter is measured)  determining one or more enable conditions for diagnosing the AFR imbalance condition are met (Para [0064)- process is executed when the vehicle is steadily traveling or gently accelerating or decelerating at or above a predetermined engine rotation speed, that is, when the vehicle is in driving conditions except sharp acceleration and deceleration; process is performed continually a plurality of times by the ECU 100 during one trip, at a predetermined timing, for example, by using the traveling distance of 1000 km as a trigger); in response to one or more enable conditions being met, determining a first combustion parameter (Para (0065) - the ECU 100 calculates an air/fuel ratio fluctuation parameter  Xa on the basis of the output of the pre­catalyst sensor 20, which is an air/fuel ratio sensor (S120)); determining a second combustion parameter (Para (0066)- the ECU 100 calculates an air/fuel ratio fluctuation parameter Xb on the basis of the output of the pre-catalyst sensor 20, which is an air/fuel ratio sensor (S140)); determining a monitoring parameter associated with the AFR imbalance condition in response to the first parameter and the second parameter (Para (0067)- After the air/fuel ratio fluctuation parameters Xa and Xb are calculated in this manner, the ECU 100, using the parameters, performs abnormality determination and normalization; absolute value of a difference between the air/fuel ratio fluctuation parameters Xa and Xb); comparing the monitoring parameter to a pre-defined threshold (Para [0069)- the ECU 100 then compares the absolute value of a difference between the air/fuel ratio fluctuation parameters Xa and Xb with a second abnormality criterion value Y (S220).); determine and/or output of an AFR imbalance fault or otherwise declare an AFR imbalance pass (Para (0070)- If the determination in step S220 is negative, that is, if the abnormality is present with regard to either the PF ls 2 or the Dis 3, it is determined whether the air/fuel ratio fluctuation parameter Xa is greater than the air/fuel ratio fluctuation parameter Xb  (S230). If this determination is affirmative, that is, if the air/fuel ratio fluctuation parameter  Xa  is greater than the parameter Xb, it is determined that the abnormality is present with regard to the PF is 2, and a normalized air/fuel ratio fluctuation parameter XPFI regarding the PF is 2 is calculated by the following expression (3) (S240)). 
Kato does not expressly teach determining a first fundamental frequency of a lambda control feedback correction input using a time domain method; determining a second fundamental frequency of a sensed output lambda in an exhaust flow from one or more cylinders of the internal combustion engine using a time domain method. 
However, Nytomt teaches fundamental frequency of a lambda control feedback correction input using a time domain method (col 2, In 35-55; col 4, In 37-52; col 6, In 65 to col 7, In 15; col 10, Ins 25-50  determining from the output signal for each combustion of the combustion chamber a characteristic parameter characteristic of a fundamental frequency during at least a part of a flame ionization phase occurring during each combustion; the output signal A from the lambda sensor a feedback control of the fuel supply could be obtained, which control is  performed in such a way that the output signal from the lambda sensor oscillates between a high and a low output signal up to a couple of times per second; frequency characteristic of the fundamental frequency of the measuring signal during the respective crankshaft range A, B, C and D of each curve, i.e. during a fourth of a complete signal period, will thus increase with richer air/fuel mixture); determining a second fundamental frequency of a sensed output lambda in an exhaust flow from one or more cylinders of the internal combustion engine using a time domain method (col 2, In 35-55; col 4, In 37-52; col 6, In 65 to col 7, In 15; col 10, In 25-50)  determining from the output signal for each combustion of the combustion chamber a characteristic parameter characteristic of a fundamental frequency during at least a part of a flame ionization phase occurring during each combustion; the output signal A from the lambda sensor a feedback control of the fuel supply could be obtained, which control is performed in such a way that the output signal from the lambda sensor oscillates between a high and a low output signal up to a couple of times per second; frequency characteristic of the fundamental frequency of the measuring signal during the respective crankshaft range A, B, C and D of each curve, i.e. during a fourth of a complete signal period, will thus increase with richer air/fuel mixture); determine air fuel ratio from the first fundamental frequency and second fundamental frequency (col 2, In 35 to col 3, In 10 -system for controlling a combustion engine by detection of the present air/fuel ratio, A/F, within a combustion chamber of the combustion engine, having a measuring gap arranged within the combustion chamber; arithmetic means for determining an air/fuel ratio by multiplication of at least one factor corresponding to a constant C stored in the memory, said factor being multiplied with the differential value dependent on the output signal; richer than a stoichiometric ratio of A/F being indicated when the characteristic parameter corresponds to an increased frequency of the fundamental frequency and a leaner than a stoichiometric ratio of A/F being indicated when the extracted parameter corresponds to a decreased frequency of the fundamental frequency). It would have been obvious to one of ordinary skill in the art to combine the air fuel ratio imbalance determination taught by Kato with the air fuel ration determination from lambda feedback fundamental frequency taught by Nytomt since doing so would accurately and efficiently determine air fuel ratio imbalance and take necessary steps to control the imbalance thereby reduce emissions and fuel consumption of internal combustion engine. 
Regarding claims 3 and 16, Nytomt teaches the monitoring parameter is a mean value of the absolute difference between the first and second fundamental frequencies (col 6, In 35-57; col 7, In 60 to col 8, In 45). 
Regarding claim 5, Kato teaches controlling the fuel amount to the internal combustion engine to reduce the AFR imbalance in response to the AFR imbalance fault (Para [0036]-(0040]). 
	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Kato in view of Nytomt s applied to claim 1 above and further in view of US 2009/0112446 A1 to Richardson et al. (hereinafter 'Richardson'). 
Regarding claims 2 and 15, Kato teaches the one or more enable conditions include: a speed of the internal combustion engine being greater than a speed threshold (Para (0064]). Neither Kato nor Nytomt teaches triggering conditions that include, a mass air flow to the internal combustion engine being greater than a mass air flow threshold, an oxygen sensor heater being ON, intake manifold pressure being less than a threshold, and dithering being ACTIVE. However, Richardson teaches triggering conditions that include, a mass air flow to the internal combustion engine being greater than a mass air flow threshold, an oxygen sensor heater being ON, intake manifold pressure being less than a threshold, and dithering being ACTIVE (Para (0027], (0031], (0037], [0050]-(0053]). It would have been obvious to one of ordinary skill in the art to modify the combination of Kato and Nytomt with the triggering conditions taught by Richardson since doing so would diagnose the engine at various events that would be improve overall efficiency of the system.

Allowable Subject Matter
Claims 4 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 9-11 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARNOLD CASTRO whose telephone number is (571)272-4839. The examiner can normally be reached M-F after 3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phutthiwat Wongwian whose phone number is (571) 270-5426 can be reached MTWT 7am-5pm.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARNOLD CASTRO/              Examiner, Art Unit 3747                                                                                                                                                                                          

/PHUTTHIWAT WONGWIAN/               Supervisory Patent Examiner, Art Unit 3747